Citation Nr: 0500972	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date, prior to August 4, 
1999, for a grant of service connection and assignment of a 
20 percent evaluation for residuals of right shoulder trauma.  

2.  Entitlement to an effective date, prior to August 4, 
1999, for a grant of service connection and assignment of a 
10 percent evaluation for mechanical low back pain with 
osteoarthritis.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of right shoulder trauma.  

4.  Entitlement to an initial evaluation in excess of 10 
percent, prior to August 4, 1999, and 20 percent, prior to 
April 14, 2001, for mechanical low back pain with 
osteoarthritis.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from October 1986 to August 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The case is now before the RO in Phoenix, 
Arizona.  

The RO in Nashville, Tennessee granted service connection for 
mechanical low back pain with osteoarthritis and awarded a 10 
percent rating, effective August 4, 1999.  The veteran filed 
a notice of disagreement with the initial rating and the 
effective date of the grant of service connection.  In a June 
2002 rating decision the RO increased the disability rating 
to 20 percent, effective April 14, 2001.  The issue of an 
earlier effective date for the 20 percent rating is not at 
issue on appeal.  The veteran did not file a notice of 
disagreement with that effective date.  In any event, this is 
a case where "staged ratings" apply; therefore, any issue 
regarding whether and when an increased rating is warranted 
requires the same analysis as if the issue of an earlier 
effective date for an increased rating is on appeal.  

In July 2003 the RO granted service connection for a right 
ankle sprain, right hip bursitis, and a bilateral knee 
disorder.  The RO assigned a 10 percent rating for each 
disability.  The veteran did not appeal this rating decision.  

The issues of entitlement to an initial evaluation in excess 
of 20 percent for residuals of right shoulder trauma and an 
initial evaluation in excess of 10 percent, prior to August 
4, 1999, and 20 percent, prior to April 14, 2001, for 
mechanical low back pain with osteoarthritis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran filed an original application for service 
connection for a right shoulder disorder and a low back 
disorder on August 13, 1999, which is within one year from 
the date of his separation from active service.  

2.  The RO granted service connection for residuals of right 
shoulder trauma and awarded a 20 percent rating, effective 
August 4, 1999, which is the day following the veteran's 
active service.  

3.  The RO granted service connection for mechanical low back 
pain with osteoarthritis and awarded a 10 percent rating, 
effective August 4, 1999, which is the day following the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to August 4, 
1999, for the grant of service connection and assignment of a 
20 percent evaluation for residuals of right shoulder trauma 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2004).  

2.  The criteria for an effective date, prior to August 4, 
1999, for the grant of service connection and assignment of a 
10 percent evaluation for mechanical low back pain with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO provided the veteran the VCAA 
notification requirements for service connection in an April 
2001 letter.  The RO provided the veteran the VCAA 
notification requirements for an earlier effective date in 
the June 2002 statement of the case.  The July 2000 rating 
decision, which granted service connection and assigned the 
effective dates, preceded the passage of the VCAA.  Although 
the VCAA notice was not issued prior to the adverse 
determinations, the Board finds that this did not result in 
prejudicial error in this case.  

The above correspondence notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to an earlier effective date the June 2002 
statement of the case and the February 2003 supplemental 
statement of the case.  The statement of the case and the 
supplemental statement of the case also fully provided the 
laws and regulations pertaining to entitlement to the 
benefits sought, and included a detailed explanation as to 
why the veteran had no entitlement under the applicable laws 
and regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Burris v. Principi, 15 Vet. App. 348, 354-
55; Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
CAVC held in Wensch that VCAA did not apply in such cases, it 
may be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
With respect to the claims for an earlier effective date, the 
facts are not in dispute.  The case turns on statutory 
interpretation.  Consequently, because the law is dispositive 
of this appeal, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Burris, 15 Vet. App. 
at 354-55; Smith, 14 Vet. App. at 231-32; see also Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.  

Effective Date

The veteran seeks an earlier effective date for service 
connection for residuals of right shoulder trauma and for 
mechanical low back pain with osteoarthritis.  The veteran 
offers no specific contention or reason why he is entitled to 
an earlier effective date.  In a November 2004 statement, the 
veteran's representative offers no contention in support of 
the claim.  In fact, the representative acknowledges that the 
effective date assigned for both disabilities "is the 
earliest possible effective date, by law."  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2004).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2004).  

In this case the facts are not in dispute.  The veteran 
separated from active service on August 3, 1999.  He filed an 
original application for service connection for a right 
shoulder disorder and a low back disorder on August 13, 1999, 
which is within one year from the date of his separation from 
active service.  

In the July 2000 rating decision, the RO granted service 
connection for residuals of right shoulder trauma and awarded 
a 20 percent rating, effective August 4, 1999, which is the 
day following the veteran's active service.  The RO also 
granted service connection for mechanical low back pain with 
osteoarthritis and awarded a 10 percent rating, effective 
August 4, 1999, which is the day following the veteran's 
active service.  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  Id.  

This regulation states that the effective date for service 
connection for disability compensation is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from active duty; otherwise it is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(b)(2).  

Here, the veteran filed his application within one year of 
separation from active service.  The RO assigned the 
effective date for service connection on the day following 
the veteran's separation from active service.  This is the 
proper effective as a matter of law.  There is no entitlement 
under the law for the benefit sought.  

ORDER

An effective date, prior to August 4, 1999, for a grant of 
service connection and assignment of a 20 percent evaluation 
for residuals of right shoulder trauma is denied.  

An effective date, prior to August 4, 1999, for a grant of 
service connection and assignment of a 10 percent evaluation 
for mechanical low back pain with osteoarthritis is denied.  


REMAND

The veteran seeks entitlement to an initial evaluation in 
excess of 20 percent for residuals of right shoulder trauma.  
The veteran's disability is rated on limitation of motion of 
the shoulder under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
He is receiving the 20 percent rating based on limitation of 
motion of the arm at shoulder level.  A 30 percent rating is 
warranted when arm motion is limited to midway between the 
side and shoulder level.  A 40 percent rating is warranted 
when arm motion is limited to 25 degrees from the side.  
Diagnostic Code 5201.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The evidence includes a September 2000 service department 
outpatient examination, an April 1991 VA examination, and a 
September 2002 VA examination.  The September 2000 and April 
1991 examination reports show limitation of motion that is 
consistent with the 20 percent rating.  

During the September 2002 VA examination the physician 
reported active and passive range of motion of the right arm 
as follows:  forward flexion to 160 degrees; extension of 40 
degrees; abduction of 160 degrees; adduction of 45 degrees; 
internal rotation of 80 degrees; and, external rotation of 10 
degrees.  However, in the final diagnosis the VA physician 
reported the following: 
"Deluca:  Flexion 30 degrees, extension 10 degrees; 
abduction 30 degrees; adduction 10 degrees; internal rotation 
30 degrees, external rotation of 0 degrees."  It is unclear 
whether this physician is indication whether pain and other 
pathology has resulted in a reduction in range of motion or 
is the actual range of motion on flare-ups on use.  The 
physician did not explain the final diagnosis or provide 
reasons supporting the reduction in arm motion due to Deluca 
factors.  Given the significant disparity between these 
findings and the prior examination findings, the Board finds 
that this should be clarified.  The Board also notes that the 
veteran has not been examined in over two years.  

The veteran also seeks entitlement to an initial evaluation 
in excess of 10 percent, prior to August 4, 1999, and 20 
percent, prior to April 14, 2001, for mechanical low back 
pain with osteoarthritis.  The veteran's disability is rated 
on limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5292.  He is currently 
receiving the 20 percent rating based on limitation of motion 
of the lumbar spine.  

The Schedule for Rating Disabilities (Schedule) was amended 
in August 2003 with respect to rating spine disabilities.  
This became effective on September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-
51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  

Prior to September 26, 2003, the Schedule provided for 
disability ratings based on limitation of motion.  The 
Schedule provided a 10 percent rating for slight limitation 
of motion of the lumbar spine, a 20 percent rating for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Effective September 2003, the Diagnostic Codes assigned to 
disorders of the spine were revised and renumbered from the 
5290's to the 5240's.  

Effective September 26, 2003, the Schedule provides a 10 
percent disability rating when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  The 
Schedule provides a 20 percent disability rating when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Schedule provides a 40 percent disability rating when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The RO has not notified him of the revised criteria or given 
him an opportunity to provide evidence or argument specific 
to the new criteria, nor has the RO had the opportunity to 
consider the veteran's claim in light of the revised spine 
criteria.  The Board also notes that the veteran has not been 
examined since May 1991.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on his 
part.

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his right elbow disorder.  
The appellant should provide all 
necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, the appellant 
should be notified of such and the 
efforts used in requesting these records.  

3.  The AMC should make arrangements for 
a VA examination to determine the 
severity of the residuals of right 
shoulder trauma and for mechanical low 
back pain with osteoarthritis.  The 
examination should include appropriate 
testing and diagnostic studies.  

The examiner should provide opinions on 
the following questions:

What is the range of motion of the right 
shoulder (right upper extremity)?  This 
should be expressed in degrees and should 
include limitation due to functional loss 
due to pain or other pathology.  Is the 
limitation of motion of the arm at 
shoulder level?  Is the arm motion 
limited to midway between the side and 
shoulder level?  Is the arm motion 
limited to 25 degrees from the side?  

What is the range of motion of the 
thoracolumbar spine?  This should be 
expressed in degrees and should include 
limitation due to functional loss due to 
pain or other pathology.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  The examiner should certify 
that the claims folder was reviewed in 
conjunction with the examination.  

4.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished. The 
SSOC should contain the revised rating 
criteria pertaining to spine 
disabilities, which became effective on 
September 26, 2003.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


